            Case 1:20-cv-00248-ELH Document 7 Filed 09/17/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 DOUGLAS C. MYERS,

    Plaintiff,

    v.                                                       Civil Action No.: ELH-20-248

 MICKEY J. NORMAN,                                           (Related Cases: ELH-17-149, ELH-16-
   Associate Judge, Balt. Co. Cir. Ct.,                      3220, CCB-16-3098)
 KEITH R. TRUFFER,
   Associate Judge, Balt. Co. Cir. Ct.,
 RONALD B. KATZ,
   Substitute Trustee,
 CFG COMMUNITY BANK,
 THE       ESTATE       OF       FREDERICK
 BURGESEN,
    Michelle Y. Burgesen, Personal Rep.,
 TIMOTHY KIRK NICKOLES,
 JENNIFER MARIE NICKOLES,
 LESLIE A. BASS,

    Defendants.

                                          MEMORANDUM

         In this Memorandum, I address a motion to alter or amend (ECF 6, the “Motion”) filed by

the self-represented plaintiff, Douglas C. Myers. No hearing is necessary to resolve the Motion.

Local Rule 105.6. For the reasons that follow, I shall deny the Motion.

                                            I.      Background

         Plaintiff filed suit in January 2020 against several defendants. ECF 1. He filed an

Amended Complaint in March 2020. ECF 2. The suit concerned a sale of real property that took

place in 2011, pursuant to foreclosure proceedings.

         In his suit, plaintiff sought declaratory relief in connection with the validity of various State

court orders that, according to plaintiff, were void because he was not given proper notice. ECF

2 at 2.     Further, he asserted that his constitutional rights under the Fifth and Fourteenth
          Case 1:20-cv-00248-ELH Document 7 Filed 09/17/20 Page 2 of 4



Amendments were violated. In addition, plaintiff claimed that defendant Ronald Katz, Esquire,

the trustee, committed fraud on the court; that defendant CFG Community Bank breached a

contract and engaged in wrongful foreclosure; and he sought unspecified damages, declaratory

relief, and injunctive relief against the estate of Frederick J. Burgesen, Michelle Y. Burgesen,

Timothy K. Nickoles, Jennifer M. Nickoles, and Leslie A. Bass. Id. at ¶¶ 5-8.

       The Court dismissed the suit by Memorandum and Order of May 15, 2020. ECF 4; ECF

5. Thereafter, on June 15, 2020, plaintiff filed his Motion. ECF 6.

                                          II.     Discussion

       The suit is one of several filed by plaintiff. After reviewing plaintiff’s prior lawsuits

concerning the same and related matters, this Court concluded that the prior analysis dismissing

the claims for lack of jurisdiction and on the basis of res judicata remained applicable. ECF 4 at

5 (citing Myers v. CFG Community Bank, Civ. Action ELH-16-3220 (D. Md. 2016) (“2016 Suit”)).

The Court said, ECF 4 at 5-6:

         In the 2016 suit, this court observed that Myers’s attack on the 2011 Maryland
         foreclosure action and subsequent sale of the Property, which were brought
         under Maryland law, generally do not give rise to federal question subject matter
         jurisdiction. [See 2016 suit, ECF 3 at 5]. The addition of a due process claim
         did not change the analysis. See id. (citing Smith v. Nationstar Mortgage, LLC,
         2015 WL 9581802, at *4 (D. Md. Dec. 29, 2015)) (dismissing case challenging
         foreclosure proceeding for lack of subject matter jurisdiction despite due process
         claim); El v. Holland, 2012 WL 2394830, at *1-2 (W.D. N.C. June 25, 2012)
         (same, where plaintiff claimed wrongful eviction without due process). This
         court also observed: “The alleged due process violation here is insufficient to
         establish jurisdiction.” 2016 Suit, ECF 3 at 5 (citing Cf. Bell v. Hood, 327 U.S.
         678, 682-3 (1946)) (noting that a suit “may sometimes be dismissed for want of
         jurisdiction where the alleged claim under the Constitution . . . clearly appears
         to be immaterial and made solely for the purpose of obtaining jurisdiction or
         where such a claim is wholly insubstantial and frivolous”).

       In his Motion, Myers assigns error to my analysis. In his view, his lawsuit does not concern

the foreclosure on his property. Rather, his Complaint is an allegation that his constitutional right



                                                 2
            Case 1:20-cv-00248-ELH Document 7 Filed 09/17/20 Page 3 of 4



to due process was denied by the State courts when the foreclosure was permitted to take place

and was not set aside when he raised a claim that the trustee committed fraud. ECF 6. He adds

that res judicata is not applicable because, according to him, the State courts’ orders were void.

Id. at 6. He maintains that under Maryland law he is permitted to attack a void judgment at any

time. Id.

        “Federal Rule of Civil Procedure 59(e) permits the district court to reconsider a decision

in certain circumstances.” Ross v. Early, 899 F. Supp. 2d 415, 420 (D. Md. 2012) (citing Fed. R.

Civ. P. 56(e)), aff’d, 746 F.3d 546 (4th Cir. 2014). The plain language of Rule 59(e) does not

provide a particular standard by which a district court should evaluate a motion to alter or amend

judgment. But, the Fourth Circuit has said: “Our case law makes clear [] that Rule 59(e) motions

can be successful in only three situations: (1) to accommodate an intervening change in controlling

law; (2) to account for new evidence not available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.” Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007) (internal

quotations omitted); see United States ex el Carter v. Halliburton Co., 866 F. 3d 199, 210-11 (4th

Cir. 2017), cert. denied, 138 S. Ct. 2674 (2018); Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d

191, 197 (4th Cir. 2006); U.S. ex rel. Becker v. Westinghouse Savannah River Co., 305 F.3d 284,

290 (4th Cir. 2002), cert. denied, 538 U.S. 1012 (2003); E.E.O.C. v. Lockheed Martin Corp., Aero

& Naval Sys., 116 F.3d 110, 112 (4th Cir. 1997).

        A district court may amend a judgment under Rule 59(e), inter alia, to “prevent manifest

injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). Another purpose of Rule

59(e) is to “permit[] a district court to correct its own errors, ‘sparing the parties and the appellate

courts the burden of unnecessary appellate proceedings.’” Pac. Ins. Co. v. Am. Nat. Fire Ins. Co.,

148 F.3d 396, 403 (4th Cir. 1998) (quoting Russell v. Delco Remy Div. of Gen. Motors Corp., 51



                                                   3
            Case 1:20-cv-00248-ELH Document 7 Filed 09/17/20 Page 4 of 4



F.3d 746, 749 (7th Cir. 1995)), cert. denied, 525 U.S. 1104 (1999). But, the Fourth Circuit has

cautioned that a party may not use a Rule 59(e) motion to “raise arguments which could have been

raised prior to the issuance of the judgment,” or to “argue a case under a novel legal theory that

the party had the ability to address in the first instance.” Id.; see also Nat’l Ecol. Found. v.

Alexander, 496 F.3d 466, 477 (6th Cir. 2007) (“Rule 59(e) motions are ‘aimed at reconsideration,

not initial consideration.’”) (citation omitted). In other words, “[a] motion under Rule 59(e) is not

authorized ‘to enable a party to complete presenting his case after the court has ruled against him.’”

Matter of Reese, 91 F.3d 37, 39 (7th Cir. 1996) (quoting Frietsch v. Refco, Inc.,56 F.3d 825, 828

(7th Cir.1995)); see 11 WRIGHT ET AL, FED. PRAC. & PROC. CIV. § 2810.1 (3d ed.) (“In practice,

because of the narrow purposes for which they are intended, Rule 59(e) motions typically are

denied”).

       Notably, “[m]ere disagreement [with a court’s ruling] does not support a Rule 59(e)

motion.” Hutchinson, 994 F.2d at 1082; see United States ex rel. Becker, 305 F.3d at 290. Indeed,

“‘reconsideration of a judgment after its entry is an extraordinary remedy which should be used

sparingly.’” Pac. Ins. Co., 148 F.3d at 403 (citation omitted).

       The Motion falls within the ambit of mere disagreement with this Court’s ruling. Plaintiff’s

assertion that he never had his “day in court” is belied by the litigation history. The Motion does

not present a viable basis for this Court to revisit its analysis of the law governing this case.

       An Order follows.

Date: September 17, 2020                                              /s/
                                                               Ellen L. Hollander
                                                               United States District Judge




                                                   4
